Campbell J.
The bill in this cause was filed by an execution creditor, who had purchased lands at sheriff’s sale, to avoid a deed alleged to have been executed to defraud creditors.
The suit on which execution issued was commenced by attachment. The declaration set forth no cause of action but a justice’s judgment, and did not contain any common counts nor any ad damnwm clause. The defendant, Samuel Hinkson, was personally served with the writ, but did not appear. The judgment sued on, with interest, was less than one hundred dollars, as set forth in the declaration, at the time of commencing suit.
The Constitution gives to Justices of the Peace exclusive jurisdiction in suits ex contractu up to one hundred dollars! As the cause of action, and the amount claimed must be set up in the declaration, it -follows, as a matter of course, that when that shows less than one hundred dollars to be claimed, it shows that the Circuit Court has no jurisdiction. No presumption can be raised in favor of a plaintiff against his own express allegations.
It follows that the judgment rendered upon this declaration was void, as the court had no jurisdiction over the cause. The other questions become of no importance. The decree below must be reversed, and the bill must be dismissed, with the costs of both courts.
The other Justices concurred.